Filed 10/29/2019 by Clerk of Supreme Court

                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA


                               2019 ND 260

State of North Dakota,                                 Plaintiff and Appellee
     v.
Alexander Justin Pittenger,                        Defendant and Appellant



                               No. 20190050

Appeal from the District Court of McHenry County, Northeast Judicial
District, the Honorable Michael Patrick Hurly, Judge.

AFFIRMED.

Per Curiam

Joshua E. Frey, State’s Attorney, Towner, ND, for plaintiff and appellee;
submitted on brief.

William R. Hartl, Rugby, ND, for defendant and appellant; submitted on brief.
                              State v. Pittenger
                                No. 20190050

Per Curiam.

[¶1] Alexander Pittenger appeals from a criminal judgment after a jury found
him guilty of aggravated assault. Pittenger argues there was insufficient
evidence to sustain the jury verdict for his conviction. Pittenger also argues
the district court abused its discretion when it permitted the State’s witness to
testify about the extent of the victim’s injury. Viewing the evidence in the light
most favorable to the verdict, we conclude sufficient evidence exists that could
allow a jury to draw a reasonable inference in favor of conviction. We
summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2] Gerald W. VandeWalle, C.J.
      Lisa Fair McEvers
      Daniel J. Crothers
      Jerod E. Tufte
      Jon J. Jensen




                                        1